Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 3, 5, 6, 12, 13, 14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20210321489A1 Fisher (hereinafter “Fisher”). 
Regarding claim 1, Fisher teaches, except where struck through, An aerosol delivery device [abstract] comprising: a power source [battery fig. 4] configured to provide a voltage [par. 39 to 41];  a heating element [pod heater 480] powerable to vaporize components of an aerosol precursor composition [par. 48], the heating element having a resistance that is variable and proportional to a temperature of the heating element [par. 52 to 53]; a power switch [load switch 505 par. 48] coupled to and between the power source and the heating element [fig. 4 and fig. 5]; processing circuitry [integrated heater control 405 fig. 4 and fig. 5 par. 48] coupled to the power switch [fig. 4, fig. 5], and configured to output a signal during a heating time period to cause the power switch to switchably connect and disconnect the voltage provided by the power source to power the heating element [par. 48 to 52], and measure an input heater voltage at the heating element that is equal or proportional to the voltage provided by the power source [sense+ fig. 4, fig. 5; par. 50, par. 53, and par. 79 to 80]; and a low-side current-sensing circuit [sense- fig. 4, fig. 5, par. 50, par. 53, and par. 79 to 80] coupled to and between the heating element and the processing circuitry [fig. 4 and fig. 5], the low-side current-sensing circuit configured to produce an output voltage that is equal or proportional to an output heater voltage at the heating element [par.50], wherein the processing circuitry is further configured to measure the output voltage [par.50], determine the resistance of the heating element from the input heater voltage and the output voltage [in the embodiment of figure 9 and par. 80 to 83], determine the temperature of the heating element from the resistance [in the embodiment of figure 9 and par. 80 to 83], and adjust the signal when the temperature deviates from a predetermined set point [in the embodiment of figure 9 and par. 80 to 83].  

Regarding claim 2, Fisher teaches, wherein the power source includes one or more batteries or battery cells [embodiment in par. 41; par. 44].  

Regarding claim 3, Fisher teaches, wherein the processing circuitry being configured to output the signal includes being configured to output a pulse-width modulation (PWM) signal [par. 49], and wherein the processing circuitry being configured to adjust the signal includes being configured to adjust a duty cycle of the PWM signal [claim 1; claim 13; claim 16; claim 28; par. 12].  

Regarding claim 5, Fisher teaches, wherein the aerosol precursor composition comprises one or more of a liquid, solid or semi-solid [par. 3 to 5; par. 37].  

Regarding claim 6, Fisher teaches, wherein the input heater voltage at the heating element is equal to the voltage provided by the power source [fig. 6 teaches Vsys or Vbatt connected to out+ which is a node with Pod 480 wherein it is obvious that the voltage Vsys is equal to the voltage at the node for pod 480, negating wire resistance].  

Regarding claim 12, Fisher teaches, A control body of an aerosol delivery device [abstract], the control body comprising: a power source [battery fig. 4] configured to provide a voltage [par. 39 to 41]; a heating element [pod heater 480] or terminals configured to connect the heating element to the control body [figs. 4 and 5], the heating element being powerable to vaporize components of an aerosol precursor composition [par. 3 to 5; par. 48] and having a resistance that is variable and proportional to a temperature of the heating element [par. 52 to 53]; a power switch [load switch 505 par. 48]  coupled to and between the power source and the heating element [fig. 4 and fig. 5]; processing circuitry [integrated heater control 405 fig. 4 and fig. 5 par. 48] coupled to the power switch [fig. 4, fig. 5], and configured to output a signal during a heating time period to cause the power switch to switchably connect and disconnect the voltage provided by the power source to power the heating element [par. 48 to 52], and measure an input heater voltage at the heating element that is equal or proportional to the voltage provided by the power source [sense+ fig. 4, fig. 5; par. 50, par. 53, and par. 79 to 80]; and a low-side current-sensing circuit [sense- fig. 4, fig. 5, par. 50, par. 53, and par. 79 to 80] coupled to and between the heating element and the processing circuitry [fig. 4 and fig. 5], the low-side current-sensing circuit configured to produce an output voltage that is equal or proportional to an output heater voltage at the heating element [par.50], wherein the processing circuitry is further configured to measure the output voltage [par.50], determine the resistance of the heating element from the input heater voltage and the output voltage [in the embodiment of figure 9 and par. 80 to 83], determine the temperature of the heating element from the resistance [in the embodiment of figure 9 and par. 80 to 83], and adjust the signal when the temperature deviates from a predetermined set point [in the embodiment of figure 9 and par. 80 to 83].  

Regarding claim 13, Fisher teaches, wherein the power source includes one or more batteries or battery cells [embodiment in par. 41; par. 44].  

Regarding claim 14, Fisher teaches, wherein the processing circuitry being configured to output the signal includes being configured to output a pulse-width modulation (PWM) signal [par. 49], and wherein the processing circuitry being configured to adjust the signal includes being configured to adjust a duty cycle of the PWM signal [claim 1; claim 13; claim 16; claim 28; par. 12].  

Regarding claim 16, Fisher teaches, wherein the aerosol precursor composition comprises one or more of a liquid, solid or semi-solid [par. 3 to 5; par. 37].  

Regarding claim 17, Fisher teaches, wherein the input heater voltage at the heating element is equal to the voltage provided by the power source [fig. 6 teaches Vsys or Vbatt connected to out+ which is a node with Pod 480 wherein it is obvious that the voltage Vsys is equal to the voltage at the node for pod 480, negating wire resistance].  

Claim(s) 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20210321489A1 Fisher (hereinafter “Fisher”) in view of US20170251728A1 Peleg (hereinafter “Peleg”). 
Regarding claim 4, Fisher does not teach wherein the heating element is formed of an element including platinum (Pt), titanium (Ti), copper (Cu), nickel (Ni), or at least one alloy thereof.  Peleg teaches, wherein the heating element is formed of an element including platinum (Pt), titanium (Ti), copper (Cu), nickel (Ni), or at least one alloy thereof [par. 54].  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Fisher reference, such that wherein the heating element is formed of an element including platinum (Pt), titanium (Ti), copper (Cu), nickel (Ni), or at least one alloy thereof, as suggested and taught by Peleg, for the purpose of providing a material can be coated with nickel if necessary to minimize tarnish [par. 45].

Regarding claim 15, Fisher does not teach wherein the heating element is formed of an element including platinum (Pt), titanium (Ti), copper (Cu), nickel (Ni), or at least one alloy thereof.  Peleg teaches, wherein the heating element is formed of an element including platinum (Pt), titanium (Ti), copper (Cu), nickel (Ni), or at least one alloy thereof [par. 54].  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Fisher reference, such that wherein the heating element is formed of an element including platinum (Pt), titanium (Ti), copper (Cu), nickel (Ni), or at least one alloy thereof, as suggested and taught by Peleg, for the purpose of providing a material can be coated with nickel if necessary to minimize tarnish [par. 45].

Claim(s) 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20210321489A1 Fisher (hereinafter “Fisher”) in view of US20190274353A1 Sur (hereinafter “Sur”). 
Regarding claim 7, Fisher does not teach further comprising a switching regulator including the power switch, the switching regulator being configured to step down the voltage provided by the power source to the input heater voltage that is thereby proportional to the voltage provided by the power source.  Sur teaches, further comprising a switching regulator [buck regulator 704] including the power switch [par. 103], the switching regulator being configured to step down the voltage provided by the power source to the input heater voltage that is thereby proportional to the voltage provided by the power source [par. 103 to 106].  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Fisher reference, to include further comprising a switching regulator including the power switch, the switching regulator being configured to step down the voltage provided by the power source to the input heater voltage that is thereby proportional to the voltage provided by the power source, as suggested and taught by Sur, for the purpose of providing a high-side load switch also acts as a safety feature in that it ensures that the input current doesn't go above the threshold safety factor [par. 106].

Regarding claim 18, Fisher does not teach further comprising a switching regulator including the power switch, the switching regulator being configured to step down the voltage provided by the power source to the input heater voltage that is thereby proportional to the voltage provided by the power source.  Sur teaches, further comprising a switching regulator [buck regulator 704] including the power switch [par. 103], the switching regulator being configured to step down the voltage provided by the power source to the input heater voltage that is thereby proportional to the voltage provided by the power source [par. 103 to 106].  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Fisher reference, to include further comprising a switching regulator including the power switch, the switching regulator being configured to step down the voltage provided by the power source to the input heater voltage that is thereby proportional to the voltage provided by the power source, as suggested and taught by Sur, for the purpose of providing a high-side load switch also acts as a safety feature in that it ensures that the input current doesn't go above the threshold safety factor [par. 106].

Claim(s) 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20210321489A1 Fisher (hereinafter “Fisher”) in view of US9949507B2 Flick (hereinafter “Flick”). 
Regarding claim 8, Fisher does not teach wherein the low-side current- sensing circuit includes a shunt resistor coupled to and between an output of the heating element and ground, the output voltage produced by the low-side current-sensing circuit being equal to the output heater voltage, and the output heater voltage being equal to an input resistor voltage at the shunt resistor, and wherein the processing circuitry is configured to determine the resistance of the heating element further from a resistance value of the shunt resistor.  Flick teaches, wherein the low-side current- sensing circuit includes a shunt resistor [additional resistor 505] coupled to and between an output of the heating element and ground [fig. 5], the output voltage produced by the low-side current-sensing circuit being equal to the output heater voltage [column 11 lines 49 to 67 and column 12 lines 1 to 35], and the output heater voltage being equal to an input resistor voltage at the shunt resistor [column 11 lines 49 to 67 and column 12 lines 1 to 35], and wherein the processing circuitry is configured to determine the resistance of the heating element further from a resistance value of the shunt resistor [column 11 lines 49 to 67 and column 12 lines 1 to 35].  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Fisher reference, to include wherein the low-side current- sensing circuit includes a shunt resistor coupled to and between an output of the heating element and ground, the output voltage produced by the low-side current-sensing circuit being equal to the output heater voltage, and the output heater voltage being equal to an input resistor voltage at the shunt resistor, and wherein the processing circuitry is configured to determine the resistance of the heating element further from a resistance value of the shunt resistor, as suggested and taught by Flick, for the purpose of providing that no temperature sensor, which can be bulky and expensive, is required [column 12 lines 36 to 37].

Regarding claim 19, Fisher does not teach wherein the low-side current- sensing circuit includes a shunt resistor coupled to and between an output of the heating element and ground, the output voltage produced by the low-side current-sensing circuit being equal to the output heater voltage, and the output heater voltage being equal to an input resistor voltage at the shunt resistor, and wherein the processing circuitry is configured to determine the resistance of the heating element further from a resistance value of the shunt resistor.  Flick teaches, wherein the low-side current- sensing circuit includes a shunt resistor [additional resistor 505] coupled to and between an output of the heating element and ground [fig. 5], the output voltage produced by the low-side current-sensing circuit being equal to the output heater voltage [column 11 lines 49 to 67 and column 12 lines 1 to 35], and the output heater voltage being equal to an input resistor voltage at the shunt resistor [column 11 lines 49 to 67 and column 12 lines 1 to 35], and wherein the processing circuitry is configured to determine the resistance of the heating element further from a resistance value of the shunt resistor [column 11 lines 49 to 67 and column 12 lines 1 to 35].  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Fisher reference, to include wherein the low-side current- sensing circuit includes a shunt resistor coupled to and between an output of the heating element and ground, the output voltage produced by the low-side current-sensing circuit being equal to the output heater voltage, and the output heater voltage being equal to an input resistor voltage at the shunt resistor, and wherein the processing circuitry is configured to determine the resistance of the heating element further from a resistance value of the shunt resistor, as suggested and taught by Flick, for the purpose of providing that no temperature sensor, which can be bulky and expensive, is required [column 12 lines 36 to 37].

Claim(s) 9, 10, 11, 20, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20210321489A1 Fisher (hereinafter “Fisher”) in view of US20190274353A1 Sur (hereinafter “Sur”) in view of US9949507B2 Flick (hereinafter “Flick”). 
Regarding claim 9, Fisher does not teach wherein the low-side current- sensing circuit includes a non-inverting operational amplifier circuit and shunt resistor, both of which are coupled to an output of the heating element, and wherein the processing circuitry is configured to determine the resistance of the heating element further from a gain of the non-inverting operational amplifier circuit, and a resistance value of the shunt resistor.  Sur teaches, except where struck through, wherein the low-side current- sensing circuit includes a non-inverting operational amplifier circuit [claims 11, 14, 15, and 16; par. 12] [claim 1 teaches the voltage being increased from the operational amplifier of Sur which is a gain], Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Fisher reference, to include and shunt resistor, …and a resistance value of the shunt resistor, as suggested and taught by Sur, for the purpose of providing the advantage to amplify an output voltage from the heating element to produce a higher voltage that is fed back to the buck regulator circuit [par. 7].  Fisher and Sur do not teach and shunt resistor, both of which are coupled to an output of the heating element, and wherein the processing circuitry is configured to determine the resistance of the heating element further… and a resistance value of the shunt resistor.  Flick teaches, and shunt resistor [additional resistor 505], both of which are coupled to an output of the heating element [fig. 5, it is obvious for one of ordinary skill in the art before the effective filing date of the instant application to add the shunt resistor of Flick to the operational amplifier of Sur], and wherein the processing circuitry is configured to determine the resistance of the heating element further … and a resistance value of the shunt resistor [column 11 lines 49 to 67 and column 12 lines 1 to 35].  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Fisher and Sur references, to include and shunt resistor, both of which are coupled to an output of the heating element, and wherein the processing circuitry is configured to determine the resistance of the heating element further… and a resistance value of the shunt resistor, as suggested and taught by Flick, for the purpose of providing that no temperature sensor, which can be bulky and expensive, is required [column 12 lines 36 to 37].

Regarding claim 10, Flick teaches, wherein the resistance value of the shunt resistor is the reciprocal of the gain of the non-inverting operational amplifier circuit [column 11 lines 49 to 67 and column 12 lines 1 to 35 teach the mathematics involved in calculating the resistance of the shunt resistor, the mathematics are based off of the voltage being measured and are obvious by one of ordinary skill in the art before the effective filing date of the instant application to work independent of an operational amplifier being present].  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Fisher and Sur references, such that wherein the resistance value of the shunt resistor is the reciprocal of the gain of the non-inverting operational amplifier circuit, as suggested and taught by Flick, for the purpose of providing the advantage that the resistance value can be used directly by the PID regulator instead of temperature [column 12 lines 37 to 49].

Regarding claim 11, Fisher teaches, wherein the low-side current- sensing circuit further includes two decoupling capacitors [ analog front ends 538, 543] coupled to the non-inverting operational amplifier and configured to cancel a noise gain of the non-inverting operational amplifier [par. 50].  

Regarding claim 20, Fisher does not teach wherein the low-side current- sensing circuit includes a non-inverting operational amplifier circuit and shunt resistor, both of which are coupled to an output of the heating element, and wherein the processing circuitry is configured to determine the resistance of the heating element further from a gain of the non-inverting operational amplifier circuit, and a resistance value of the shunt resistor.  Sur teaches, except where struck through, wherein the low-side current- sensing circuit includes a non-inverting operational amplifier circuit [claims 11, 14, 15, and 16; par. 12] [claim 1 teaches the voltage being increased from the operational amplifier of Sur which is a gain], Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Fisher reference, to include and shunt resistor, …and a resistance value of the shunt resistor, as suggested and taught by Sur, for the purpose of providing the advantage to amplify an output voltage from the heating element to produce a higher voltage that is fed back to the buck regulator circuit [par. 7].  Fisher and Sur do not teach and shunt resistor, both of which are coupled to an output of the heating element, and wherein the processing circuitry is configured to determine the resistance of the heating element further… and a resistance value of the shunt resistor.  Flick teaches, and shunt resistor [additional resistor 505], both of which are coupled to an output of the heating element [fig. 5, it is obvious for one of ordinary skill in the art before the effective filing date of the instant application to add the shunt resistor of Flick to the operational amplifier of Sur], and wherein the processing circuitry is configured to determine the resistance of the heating element further … and a resistance value of the shunt resistor [column 11 lines 49 to 67 and column 12 lines 1 to 35].  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Fisher and Sur references, to include and shunt resistor, both of which are coupled to an output of the heating element, and wherein the processing circuitry is configured to determine the resistance of the heating element further… and a resistance value of the shunt resistor, as suggested and taught by Flick, for the purpose of providing that no temperature sensor, which can be bulky and expensive, is required [column 12 lines 36 to 37].

Regarding claim 21, Flick teaches, wherein the resistance value of the shunt resistor is the reciprocal of the gain of the non-inverting operational amplifier circuit [column 11 lines 49 to 67 and column 12 lines 1 to 35 teach the mathematics involved in calculating the resistance of the shunt resistor, the mathematics are based off of the voltage being measured and are obvious by one of ordinary skill in the art before the effective filing date of the instant application to work independent of an operational amplifier being present].  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Fisher and Sur references, such that wherein the resistance value of the shunt resistor is the reciprocal of the gain of the non-inverting operational amplifier circuit, as suggested and taught by Flick, for the purpose of providing the advantage that the resistance value can be used directly by the PID regulator instead of temperature [column 12 lines 37 to 49].

Regarding claim 22, Fisher teaches, wherein the low-side current- sensing circuit further includes two decoupling capacitors [ analog front ends 538, 543] coupled to the non-inverting operational amplifier and configured to cancel a noise gain of the non-inverting operational amplifier [par. 50].  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 6 a.m to 2:00 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761